DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp.14-15, filed June 23, 2022, with respect to the 35 U.S.C. § 112(b) rejection to claims 64-69 and 73-79 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection of claims 64-69 and 73-79 has been withdrawn. 
Applicant’s arguments regarding Lee not qualifying as prior art, see page 16, filed June 23, 2022, with respect to the rejection(s) of claim(s) 18, 34, 52, and 64 under 35 U.S.C. § 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
The examiner notes Applicant’s remarks, see pp. 17-19, filed June 23, 2022 are directed to amendments to independent claims 18, 34, 52, and 64. However, the claims filed June 23, 2022 have not been amended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-19, 31-35, 47-49, 52-53, 63-64, 72, and 79 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko et al. (US 2021/0289197).

Regarding claim 18 Ko discloses a method of decoding video data, the method comprising: 
obtaining an encoded video bitstream including video data (Bitstream being input into Entropy Decoding Unit 210 in Figure 2);
determining that an intra-subpartitions split flag is not present in the encoded video bitstream for a current block of video data (if there is no intra_subpartitions_mode_flag, the decoder may determine that ISP is not used; if there is no intra_subpartitions_mode_flag, the decoder may infer 0 as the value thereof – [0310]), the intra-subpartitions split flag specifying whether a type of split for an intra-subpartitions mode used for the current block is horizontal or vertical (intra_subpartitions_mode_flag indicates whether sub-partitioning is performed horizontally or vertically – [0311]); 
determining that at least one of a width and a height of the current block is greater than a size threshold corresponding to a maximum transform block size (cbWidth <= MaxTbSizeY and cbHeight <= MaxTbSizeY – Table 4); and 
determining a value for the intra-subpartitions split flag for the current block based on whether the width or the height of the current block is greater than the size threshold (see partial replication of Table 4 below).


    PNG
    media_image1.png
    152
    647
    media_image1.png
    Greyscale


Regarding claim 19 Ko discloses the method of claim 18, further comprising: 
determining an intra-subpartitions mode flag is enabled for the current block (“if( intra_subpartitions_mode_flag[ x0 ][ y0] = = 1” in Table 4); and 

    PNG
    media_image1.png
    152
    647
    media_image1.png
    Greyscale
determining that the intra-subpartitions split flag is not present in the encoded video bitstream based on the determination that the intra-subpartitions mode flag is enabled for the current block, wherein the current block is partitioned into rectangular transform block subpartitions using the intra-subpartitions mode based on the intra-subpartitions mode flag being enabled for the current block (see partial Table 4 below)

Note intra-subpartitions split flag is not present when the conditions (1) “if( intra_subpartitions_mode_flag[ x0 ][ y0] = = 1” is true and when both cbWidth and cbHeight are more than MaxTbSize.

Examiner Note: Priority document KR 10-2019-0007196 dated January 18, 2019 provides support for rejection.

Regarding claim 31 Ko discloses the method of claim 18, wherein the current block is an intra-predicted block (intra prediction unit performs intra prediction within a current picture – [0060]).


    PNG
    media_image1.png
    152
    647
    media_image1.png
    Greyscale
Regarding claim 32 Ko discloses the method of claim 18, further comprising: performing block-based partitioning of a block of video data to generate one or more coding blocks including the current block (Figures 3 and 24 show block-based partitioning of a block); determining the intra-subpartitions mode is enabled for the current block; and based on determining the intra-subpartitions mode is enabled for the current block, partitioning the current block into two or more sub-blocks using the intra-subpartitions mode (refer below for a partial reproduction of Table 4 showing a current block being partitioned according to the intra-subpartitioned mode).



Regarding claim 33 Ko discloses the method of claim 32, further comprising: reconstructing the two or more sub-blocks by applying respective two or more residual values to the two or more sub-blocks (reconstruct current block – step S2604 in Figure 26).

Claim 34 corresponds to the decoding apparatus performing the method of claim 18. Therefore, claim 34 is being rejected on the same basis as claim 18.

Claim 35 corresponds to the decoding apparatus performing the method of claim 19. Therefore, claim 35 is being rejected on the same basis as claim 19.

Claim 47 corresponds to the decoding apparatus performing the method of claim 31. Therefore, claim 47 is being rejected on the same basis as claim 31.

Claim 48 corresponds to the decoding apparatus performing the method of claim 32. Therefore, claim 48 is being rejected on the same basis as claim 32.

Claim 49 corresponds to the decoding apparatus performing the method of claim 33. Therefore, claim 49 is being rejected on the same basis as claim 33.

Claim 52 corresponds to the non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors cause the processor to perform the method of claim 18. Therefore, claim 52 is being rejected on the same basis as claim 18

Claim 53 corresponds to the non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors cause the processor to perform the method of claim 19. Therefore, claim 53 is being rejected on the same basis as claim 19.

Claim 63 corresponds to the non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors cause the processor to perform the method of claim 31. Therefore, claim 63 is being rejected on the same basis as claim 31.

Claim 64 corresponds to the decoding apparatus performing the method of claim 18. Therefore, claim 64 is being rejected on the same basis as claim 18.

Claim 72 corresponds to the decoding apparatus performing the method of claim 19. Therefore, claim 72 is being rejected on the same basis as claim 19.

Claim 79 corresponds to the decoding apparatus performing the method of claim 31. Therefore, claim 79 is being rejected on the same basis as claim 31.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23, 36-39, 54-55, 70-71, 73-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2021/0289197) in view of Chen et al. (“Algorithm Description for Versatile Video Coding and Test Model 3 (VTM 3)”, 12, JVET Meeting, 2018/10/03-2018/10/12; Macao; The Joint Video Exploration Team of ISO/IEC JTC1/SC29/WG11 and ITU-T SG.16; No. JVET-L1002, 24 December 2018, XP030200768).

Regarding claim 20 Ko discloses the method of claim 18. However, fails to explicitly disclose determining the width of the current block is greater than the size threshold; and based on the determination that the width of the current block is greater than the size threshold, determining a first split value for the intra-subpartitions split flag, the first split value corresponding to a vertical split type.
In his disclosure Chen teaches determining the width of the current block is greater than the size threshold; and based on the determination that the width of the current block is greater than the size threshold, determining a first split value for the intra-subpartitions split flag, the first split value corresponding to a vertical split type (when the width or height of the CB is larger than the maximum transform width or height, the CB is automatically split in the horizontal and/or vertical direction – p.8, 1st paragraph).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chen into the teachings of Ko because such incorporation meets requirement of transform size restriction needed (p.8, paragraph 1).

Regarding claim 21 Ko discloses the method of claim 20, further comprising: 
splitting the current block into two or more sub-blocks using the vertical split type, wherein respective widths of each of the two or more sub-blocks are smaller than the width of the current block based on the vertical split type (Figure 24 shows a block being split into two and/or four sub-blocks using a vertical split type and their respective widths are smaller than the width of the original block).

Regarding claim 22 Ko discloses the method of claim 18. However, fails to explicitly disclose determining the height of the current block is greater than the size threshold; and based on the determination that the height of the current block is greater than the size threshold, determining a second split value for the intra-subpartitions split flag, the second split value corresponding to a horizontal split type.
In his disclosure Chen teaches determining the height of the current block is greater than the size threshold; and based on the determination that the height of the current block is greater than the size threshold, determining a second split value for the intra-subpartitions split flag, the second split value corresponding to a horizontal split type (when the width or height of the CB is larger than the maximum transform width or height, the CB is automatically split in the horizontal and/or vertical direction – p.8, 1st paragraph).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chen into the teachings of Ko because such incorporation meets requirement of transform size restriction needed (p.8, paragraph 1).

Regarding claim 23 Ko discloses the method of claim 22, further comprising: splitting the current block into two or more sub-blocks using the horizontal split type, wherein respective heights of each of the two or more sub-blocks are smaller than the height of the current block based on the horizontal split type (Figure 24 shows a block being split into two and/or four sub-blocks using a horizontal split type and their respective heights are smaller than the height of the original block).

Claim 36 corresponds to the decoding apparatus performing the method of claim 20. Therefore, claim 36 is being rejected on the same basis as claim 20.

Claim 37 corresponds to the decoding apparatus performing the method of claim 21. Therefore, claim 37 is being rejected on the same basis as claim 21.

Claim 38 corresponds to the decoding apparatus performing the method of claim 22. Therefore, claim 38 is being rejected on the same basis as claim 22.

Claim 39 corresponds to the decoding apparatus performing the method of claim 23. Therefore, claim 39 is being rejected on the same basis as claim 23.
Claim 54 corresponds to the non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors cause the processor to perform the method of claim 20. Therefore, claim 54 is being rejected on the same basis as claim 20.

Claim 55 corresponds to the non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors cause the processor to perform the method of claim 22. Therefore, claim 55 is being rejected on the same basis as claim 22.

Claim 70 corresponds to the non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors cause the processor to perform the method of claim 21. Therefore, claim 70 is being rejected on the same basis as claim 21.

Claim 71 corresponds to the non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors cause the processor to perform the method of claim 23. Therefore, claim 71 is being rejected on the same basis as claim 23.

Claim 73 corresponds to the decoding apparatus performing the method of claim 20. Therefore, claim 73 is being rejected on the same basis as claim 20.

Claim 74 corresponds to the decoding apparatus performing the method of claim 21. Therefore, claim 74 is being rejected on the same basis as claim 21.

Claim 75 corresponds to the decoding apparatus performing the method of claim 22. Therefore, claim 75 is being rejected on the same basis as claim 22.

Claim 76 corresponds to the decoding apparatus performing the method of claim 23. Therefore, claim 76 is being rejected on the same basis as claim 23.

Claims 50 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2021/0289197) in view of Abe et al. (US 2020/0014947).

Regarding claim 50 Ko discloses the apparatus of claim 34. However, fails to explicitly disclose wherein the apparatus comprises a mobile device with a camera for capturing one or more pictures.
In his disclosure Abe teaches the apparatus comprises a mobile device with a camera for capturing one or more pictures (camera, smartphone – [0573]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Abe into the teachings of Ko because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.

Regarding claim 51 Ko discloses the apparatus of claim 34. However, fails to explicitly disclose a display for displaying one or more pictures.
In his disclosure Abe teaches a display for displaying one or more pictures (display device – [0462, 0591, 0592]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Abe into the teachings of Ko because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482